DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) filed 11/29/2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro et al. (US Pub. 2009/0297206.)
	Regarding claim 1, Fujishiro discloses a process unit 200 for transferring a toner image (par. 0076), comprising: a photosensitive drum 10 on a surface of which a toner image is 5formed (par. 00760; a charging roller 31 being pressed against the photosensitive drum so as to charge the photosensitive drum (par. 0087); a cleaning roller 33 being pressed against the charging roller so as to clean the charging roller (par. 0087); and 10at least one biasing member 32 biasing the charging roller or the cleaning roller (par. 0087), wherein a central axis of the photosensitive drum is located at a position not overlapping with a central axis line passing through a central axis of the charging roller and a central axis of the cleaning roller, and 15a biasing direction of the at least one biasing member is on a same line as the central axis line (see figs. 2 and 4.)  
Regarding claim 2, Fujishiro discloses bearing part 35 rotatably supporting the central axis of the charging 20roller and the central axis of the cleaning roller, wherein a distance between the central axis of the charging roller and the central axis of the cleaning roller is fixed by the bearing parts (the charging roller 31 is fixedly supported by the bearing part 35, par. 0088, fig. 4.)  
Regarding claim 3, Fujishiro discloses wherein 25the at least one biasing member includes a charging roller biasing member 32 that biases the charging roller and a cleaning roller biasing member 38 that biases the cleaning roller (fig. 4.)  
Regarding claim 4, Fujishiro discloses wherein 30the charging roller biasing member is provided along the 21Attorney Docket No.: US86255 central axis line, and the cleaning roller biasing member is provided along a line passing through the central axis of the photosensitive drum and the 5central axis of the cleaning roller (see figs 2 and 4).
Regarding claim 5, Fujishiro discloses wherein the cleaning roller biasing member 38 is provided along the central axis line, and 10the charging roller biasing member 32 is provided along a line passing through the central axis of the photosensitive drum and the central axis of the charging roller (see figs. 2 and 4.)  
Regarding claim 6, Fujishiro discloses wherein 15the charging roller and the cleaning roller are disposed under the photosensitive drum in a height direction (see fig. 2.)  
	Regarding claim 8, Fujishiro discloses the process unit for use in an image forming apparatus 100 (see fig. 1.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiishiro in view of Ishii Y (JP Pub. 2006-320607.)
Regarding claim 7, Fujishiro does not disclose the charging roller having a crown shape.  However, Ishii Y discloses a charging roller 62 having a crown shape (see fig. 4) so as to maintain constant contact with a photosensitive drum.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujishiro to have the charging roller in the form of a crown shape form in order to maintain constant contact with the photosensitive drum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOANG X NGO/Primary Examiner, Art Unit 2852